Citation Nr: 1212672	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-13 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

The issues of entitlement to service connection for cirrhosis of the liver and hypertension, both as secondary to PTSD, have been raised by the Veteran's representative in the March 2012 Written Brief Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he currently suffers from PTSD as a result of an accident that occurred in service that resulted in the death of a friend.  Specifically, a 155mm Howitzer round fell short of the intended target during a training exercise and injured members of the gunnery team.  One member of the team was struck in the head by shrapnel causing a head injury that ultimately led to his death a month later.  The Veteran has alleged that he was also injured during this incident and was hospitalized for his injuries for over a week at Reynolds Army Hospital at Fort Sill, Oklahoma.  The Veteran has provided several possible dates of treatment, including June or July 1960, June 1961 to October 1961, December 1961 or "late" 1961, and the spring of 1962.  The latter date is in error as the Veteran discharged from active service in February 1962.  Although the Veteran's service treatment records have been obtained, no record of hospitalization is currently associated with the claims folder.  However, as inpatient treatment records (i.e. clinical records) are not normally part of a Veteran's individual health record and must be separately requested, and no separate request for the Veteran's clinical records has yet been made, appropriate efforts should be made to locate the Veteran's clinical records on remand.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3); see also VA Adjudication Procedures Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section B.10.d.

Furthermore, the previous requests submitted in February 2007 and September 2007 for stressor verification and morning reports should be resubmitted using the alternative date ranges supplied by the Veteran.

Additionally, the Veteran's complete VA treatment records are not present in the claims folder.  Treatment records from the Gainesville VAMC associated with the claims folder in October 2007, dated from September 2005 to September 2007, contain only the Veteran's psychiatric treatment records and do not contain any records from the PTSD Clinic or other mental health treatment records.  Records dated from and associated in April 2006 show that the Veteran participated in the PTSD Clinical Team (PCT) Fundamentals Group that month and planned to continue to attend the group and other appropriate group sessions.  Therefore, as review of the record indicates that the Veteran's complete VA psychological treatment records are not currently associated with the claims folder, these records, as well as any recent VA treatment records showing treatment for PTSD, should be obtained on remand.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Lastly, as the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for an acquired psychiatric disorder, to include PTSD, such an examination should be accomplished on remand.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records related to any psychiatric problems (to include psychological and PTSD Clinic records), from the VA Medical Center in Gainesville, Florida, dated from 1962 to 2003 and from April 2006 forward. 

2.  Contact the National Personnel Records Center and/or any other indicated source and complete the following record requests:

(a) Request copies of the Veteran's clinical records from the Reynolds Army Hospital at Fort Sill, Oklahoma, dated from November 1959 to February 1962.  

(b) Request stressor verification for an accident caused by a misfired artillery round from a 155mm Howitzer, causing injury to three crewmembers and the death of one crewmember, first name Bill, last name unknown, for the dates of June 1960 to July 1960 and October 1961 to December 1961.  At the time of the accident the Veteran was assigned to the 5th Missile Battalion, 41st Field Artillery, at Fort Sill, Oklahoma. 

(c) Request a search of the morning reports for the 5th Missile Battalion, 41st Field Artillery, at Fort Sill, Oklahoma, for the for the dates of June 1960 to July 1960 and October 1961 to December 1961, for an accident caused by a misfired artillery round from a 155mm Howitzer, causing injury to three crewmembers, including the Veteran, and the death of one crewmember, first name Bill, last name unknown.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand  must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies, to include psychological studies, are to be conducted.  

(a) Provide a diagnosis of any acquired psychiatric disorder found to be present.  Specifically determine  whether the Veteran has PTSD under the criteria set forth in the DSM-IV.

(b) If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was caused by (a) an accident caused by a misfired artillery round from a 155mm Howitzer that resulted in the death of a crewmember, (b) service during the Cuban Missile Crisis, or (c) guilt from training soldiers who were sent to Vietnam.

(c) If the Veteran is diagnosed with a psychiatric order other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during service or is related to any in-service disease, event, or injury. 

(d) The examiner should also answer the following questions regarding the possibility of psychiatric condition that pre-existed service, in consideration of the September 1958 pre-induction examination (conducted 14 months prior to active service), which notes "Nervous individual - anxiety nervousis" as an abnormal psychiatric condition:

(i) Did any diagnosed psychiatric disorder undebatably pre-exist the Veteran's entry into active service (active service was from November 1959 to February 1962)?  

(ii) If any diagnosed psychiatric disorder undebatably pre-existed entry into active duty, was it aggravated during service, i.e., did it undergo a permanent increase severity?  State whether this finding is undebatable.

(iii) If any diagnosed psychiatric disorder was aggravated by service, was the increase in severity due to the natural progression of the disorder, or was the increase beyond the natural progression of the disorder?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


